People v Duren (2017 NY Slip Op 05839)





People v Duren


2017 NY Slip Op 05839


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-00985
 (Ind. No. 1323/11)

[*1]The People of the State of New York, respondent,
vRonnie Duren, appellant.


Ronnie Duren, Stormville, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Laurie K. Gibbons and Sarah S. Rabinowitz of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 15, 2015 (People v Duren, 130 AD3d 842), determining an appeal from a judgment of the Supreme Court, Nassau County, rendered December 12, 2012, as amended January 16, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court